DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 07/31/2020.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Specification
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the 

Claim 17 – a first part in the first resin layer. As claim 17 indicates that composition of the first part is different from that of the first resin layer (line 12-13), the structure configuration pf the first part should be indicated in drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the term of “an amount of the polymer in the first resin layer is 70 pieces/mm3 or less” (line 13) is vague and renders the claims indefinite. The claim already cites the first resin layer contains a polymer (one polymer) formed from the energy curable resin raw material (line 7-12), so the amount of the polymer in the first resin layer should be one piece. The claim range is unclear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
Further, the term of “a polymer formed from the energy curable resin raw material, the polymer having a diameter of 1 µm to 10 µm;” (line 11-12) is vague and renders the claims indefinite. Since claimed polymer formed from the same resin as that 

Claims 2-8 and 14-16 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding Claim 8, the term of “wherein the amount of the polymer in the first resin layer is 2 pieces/mm3 to 30 pieces/mm3” is vague and renders the claims indefinite, as the claim 1 cites the first resin layer contains a polymer (one polymer, see above). The amount of the polymer in the first resin layer should be one piece.

Regarding Claim 17, the term of “wherein the first part includes a polymer formed from the energy curable resin raw material” (line 13) is vague and lacks proper antecedent basis because nowhere in claim 17 cites “an energy curable resin raw material”. If the polymer formed from the same resin as that of the first resin layer, claim 17 has the same undefined issue as that of claim 1 (see above). If the polymer formed from a different resin as that of the first resin layer, that is not taught in instant disclosure and is issue of new matter.
 
Claims 18-21 are rejected as containing the deficiencies of claim 17 through their dependency from claim 17.

Regarding Claim 19, the term “wherein an amount of the polymer in the first part layer is 70 pieces/mm3 or less” (line 2-3) is vague. Since claim 17 cites the first resin layer contains a polymer (one polymer) formed from the energy curable resin raw material (line 10-11), so the amount of the polymer in the first resin layer should be one piece.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Okuda (US 20130077170).

Regarding Claim 1, Okuda teaches a laminated diffractive optical element (abstract; fig. 1A) comprising: 

a first resin layer having a first diffraction grating shape (fig. 1A, 2); and 
a second resin layer having a second diffraction grating shape (fig. 1A, 1), 
the first resin layer and the second resin layer laminated in this order on a first substrate (fig. 1A, 3) so that the diffraction grating shapes oppose each other (fig. 1A, 1, 2), 

wherein: the first resin layer contains: 
a resin that is a cured product of an energy curable resin raw material (fig. 1A, 2; ¶[0012], line 1-10, providing on a transparent substrate a first material including a precursor of a first energy curable resin which contains fine particles of a transparent conductive material; ¶[0013], line 1-13, providing on a transparent substrate a second material including a precursor of a second energy curable resin);
 
conductive particles (¶[0011], line 1-9, such as a multilayer diffractive optical element, which uses a dispersion material containing fine particles of a transparent conductive material, such as ITO); and

a polymer formed from the energy curable resin raw material, the polymer having a long diameter of 1 µm to 10 µm; and 
an amount of the polymer in the first resin layer is 70 pieces/mm3 or less.
(this portion has 112 issue, see above 112 rejection; further, designating an area in the resin layer is obvious for one of ordinary skill in the art. Claim already defines that the first resin layer contains a polymer, so the amount of the polymer in the first resin layer is 1 pieces).

Regarding Claim 2, Okuda teaches the laminated diffractive optical element according to claim 1, wherein the conductive particles are indium tin oxide (ITO) (¶[0011], line 1-9, such as a multilayer diffractive optical element, which uses a dispersion material containing fine particles of a transparent conductive material, such as ITO).

Regarding Claim 3, Okuda teaches the laminated diffractive optical element according to claim 1, wherein the first resin layer contains the resin selected from the group consisting of an acrylic resin, a vinyl resin, and an epoxy resin (¶[0053], line 1-4, The energy curable resin forming the first material is preferably at least one radical curable resin selected from the group consisting of an acrylic resin, a vinyl resin, and an epoxy resin).



Regarding Claim 5, Okuda teaches the laminated diffractive optical element according to claim 1, wherein the second resin layer contains a resin selected from the group consisting of an acrylic resin, a vinyl resin, and an epoxy resin (¶[0042], line 1-14, a resin composition (monomer and oligomer) of the precursor of the first energy curable resin may be the same as or different from a resin composition (monomer and oligomer) of the precursor of the second energy curable resin; ¶[0053], line 1-4, The energy curable resin forming the first material is preferably at least one radical curable resin selected from the group consisting of an acrylic resin, a vinyl resin, and an epoxy resin).

Regarding Claim 6, Okuda teaches the laminated diffractive optical element according to claim 1, wherein the second resin layer is provided on a second substrate (fig. 1A, 3 on the top).

Regarding Claim 7, Okuda teaches the laminated diffractive optical element according to claim 1, wherein the amount of the polymer in the first resin layer is 30 pieces/mm3 or less (see regarding claim 1 above, claim 1 already defines that the first 

Regarding Claim 8, Okuda teaches the laminated diffractive optical element according to claim 1, wherein the amount of the polymer in the first resin layer is 2 pieces/mm3 to 30 pieces/mm3 (see 112 regarding claim 8 above; claim 1 already defines that the first resin layer contains a polymer, so the amount of the polymer in the first resin layer is 1 pieces).

Regarding Claim 16, Okuda teaches the laminated diffractive optical element according to claim 1, wherein the conductive particles have an average particle size of 1 nm to 100 nm (¶[0041], line 1-10, As the average particle diameter of the fine particles of the transparent conductive material, a particle diameter that has no adverse influence on the optical transmittance, the optical scattering, and the like is preferable. The average particle diameter is 1 to 100 nm, preferably 2 to 30 nm, and more preferably 2 to 20 nm).

Regarding Claim 17, Okuda teaches a laminated diffractive optical element (abstract; fig. 1A) comprising: 

a first resin layer having a first diffraction grating shape (fig. 1A, 2); and 
a second resin layer having a second diffraction grating shape (fig. 1A, 1), 

wherein: the first resin layer contains: 
conductive particles (¶[0011], line 1-9, such as a multilayer diffractive optical element, which uses a dispersion material containing fine particles of a transparent conductive material, such as ITO); and 
a first part, wherein the first part includes a polymer formed from the energy curable resin raw material, the polymer having a diameter of 1 µm to 10 µm, 
(this portion has 112 issue, see above 112 rejection; further, designating an area in the resin layer is obvious for one of ordinary skill in the art);

content of the conductive particles contained in the first part is less than content of the conductive particles contained in the first resin layer as a whole.
(claim cites first part includes a polymer of an area of diameter of 1 µm to 10 µm; it is obvious that the content of the conductive particles in the small area of diameter of 1 µm to 10 µm is less than content of the conductive particles in the first resin layer as a whole).

Regarding Claim 18, Okuda teaches The laminated diffractive optical element according to claim 17, wherein the content of the conductive particles contained in the first resin layer as a whole is 3% by volume or more and 29% by volume or less, and wherein the content of the conductive particles contained in the first part is less than 3% 

Regarding Claim 19, Okuda teaches the laminated diffractive optical element according to claim 17, wherein an amount of the polymer in the first resin layer is 70 pieces/mm3 or less (Claim 17 already defines that the first resin layer contains a polymer, so the amount of the polymer in the first resin layer is 1 pieces).).

Regarding Claim 20, Okuda teaches the optical apparatus comprising the laminated diffractive optical element of claim 17 (¶[0002], line 1-3, an optical element used for a camera).

Regarding Claim 21, Okuda teaches the optical apparatus according to claim 20, wherein the optical apparatus is a camera (¶[0002], line 1-3, an optical element used for a camera).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JIE LEI/Primary Examiner, Art Unit 2872